I114th CONGRESS2d SessionH. R. 6329IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for a refundable credit against tax for costs associated with naturalization. 
1.Short titleThis Act may be cited as the Promise of Citizenship Act of 2016. 2.Refundable credit against tax for costs associated with naturalization (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section: 
 
36C.Credit for costs associated with naturalization 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to the qualified naturalization costs determined under subsection (b) with respect to the taxpayer for the taxable year. (b)Amount of credit (1)In generalThe qualified naturalization costs determined under this subsection for a taxpayer for a taxable year are such costs paid or incurred by the taxpayer during the taxable year or the 3 preceding taxable years with respect to the taxpayer, the taxpayer’s spouse, or any dependent of the taxpayer, if such taxpayer, spouse, or dependent is naturalized as a citizen of the United States during such taxable year. 
(2)Maximum creditThe credit allowed under this section with respect to the naturalization of any individual shall not exceed $500. (c)Qualified naturalization costsFor purposes of this section— 
(1)In generalThe term qualified naturalization costs means naturalization application costs, ESL and other course costs, and legal services. (2)Naturalization application costsThe term naturalization application costs means fees associated with naturalization as a citizen of the United States collected by the United States Citizenship and Immigration Services.  
(3)ESL and other course costsThe term ESL and other course costs means— (A)payments for a course (whether online or in person) or tutoring with respect to learning English as a second language or as preparation for the civics test associated with naturalization as a citizen of the United States, and 
(B)payments for transportation and childcare associated with such course or such tutoring. (4)Legal servicesThe term legal services means amounts paid to a lawyer for services associated with naturalization, including preparation of an application for naturalization and services related to an interview associated with naturalization. . 
(b)Conforming amendments 
(1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. 
(3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:   Sec. 36C. Credit for costs associated with naturalization. .  (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
